Citation Nr: 1639361	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-26 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Whether new and material evidence has been presented to reopen the claim for entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits, death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to June 1988.  

He died in October 1998, and the appellant seeks entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits, death pension, and accrued benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

The appellant filed a timely Notice of Disagreement (NOD) in October 2013, and a Statement of the Case (SOC) was issued in May 2014.  The appellant filed a VA Form 9, Substantive Appeal, in July 2014.  

The Board recognizes that the appellant requested a hearing in her substantive appeal.  However, the appellant withdrew that request by a May 2015 statement.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).


FINDINGS OF FACT

1.  In unappealed decisions dated in July 2008 and February 2011, the Pension Management Center denied entitlement to recognition as the Veteran's surviving spouse to establish her entitlement to DIC benefits.

2.  Evidence received since the February 2011 decision is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits; combined with VA assistance and considering the other evidence of record, the evidence does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2011 decision is final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted for the claim of entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits, death pension, and accrued benefits; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in February 2011 and September 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Relevant to the duty to assist, the claims file includes evidence relevant to the end of the appellant's marriage and the Veteran's death sufficient to make a determination in this matter.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claims.

 II. New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Relevant evidence at the time of the last final denial included the Veteran's October 1998 death certificate, the April 1984 divorce decree between the Veteran and the appellant, and the appellant's statements.  In an October 2008 statement, the appellant asserted that she was diagnosed with sarcoidosis that she attributed to her exposure to second-hand smoke from her ex-husband, the Veteran.  The appellant also explained that she signed the Veteran's death certificate because he was no longer married.

The appellant's claim was denied originally in July 2008 because she did not meet the requirement of 38 C.F.R. § 3.1(j) as a spouse who was married to the Veteran at the time of his death.  The decision acknowledged the hardships endured by the appellant because of her marriage to the Veteran, but the decision noted that benefits could not be granted on that basis.  The appellant was deemed ineligible for the death pension benefits because she was divorced from the Veteran.  The appellant filed a NOD and a SOC was issued.  She did not appeal the SOC and that denial became final.  The appellant's claim was denied again by a February 2011 decision for the same reason.  She did not appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2016).  

The appellant filed a new claim in September 2013.  The new evidence of record includes the appellant's statements.  The appellant submitted a statement in October 2013 in which she asserted that she is entitled to benefits because she assisted with his funeral.  In order to be a surviving spouse, an eligible person must be "the spouse of the veteran at the time of the [V]eteran's death."  38 C.F.R. 3.50(b).  The appellant essentially contends that, due to fairness, she should be entitled to benefits as a "surviving spouse" in light of the hardships she endured and because of her assistance in the Veteran's death arrangements.  While sympathetic to such circumstances, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Moreover, the Board is bound by the statutes and regulations governing entitlement to VA benefits.  38 U.S.C.A. § 7104 (c) (West 2014).  Here, there continues to be no evidence of change of the fact that the appellant validly sought and obtained a legal divorce from the Veteran in April 1984.  Thus, there continues to be no suggestion of a change in the finding that she was not "the spouse of the [V]eteran at the time of the [V]eteran's death," as required by law.  

In this case, the information regarding the appellant's assistance with the Veteran's funeral arrangements is new.  However, it is not material.  The evidence submitted by the appellant is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits, death pension, and accrued benefits; this evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. § 3.156 (a).

(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been received, the claim of entitlement to recognition as a surviving spouse of a deceased veteran for the purpose of receiving DIC benefits, death pension, and accrued benefits is not reopened; the appeal is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


